EXHIBIT 10.30

SUPPLEMENTAL AGREEMENT
TO THE BOTTLER'S AGREEMENT

This Supplemental Agreement (the "Supplemental Agreement") is entered into with
effect from October 6, 2000, by and among The Coca-Cola Company and The
Coca-Cola Export Corporation (hereinafter collectively or severally referred to
as the "Company") and Bottling Holdings (Netherlands) B.V., Coca-Cola
Enterprises Belgium, Coca-Cola Entreprise,
Coca-Cola Enterprises Nederland B.V., Coca-Cola Enterprises Limited and La
Societe de Boissons Gazeuses de la Cote d'Azur, S.A. (hereinafter collectively
or severally referred to as the "Bottler(s)"),

WHEREAS, each Bottler has entered into a Bottler's Agreement with the Company
effective July 26, 1996 except that the Bottler's Agreement between, Coca-Cola
Enterprises Limited and the Company is effective February 10, 1997, the
Bottler's Agreement between Bottling Holdings (Netherlands) B.V. and the Company
is effective October 6, 2000 and the Bottler's Agreement between La Societe de
Boissons Gazeuses de la Cote d'Azur, S.A. and the Company is effective May 1,
1992 (hereinafter collectively or severally referred to as the "Bottler's
Agreement(s)") concerning the preparation, packaging, distribution and sale of
certain non-alcoholic beverages under trademarks owned by The Coca-Cola Company
(hereinafter referred to as the "Beverages") packaged in containers authorized
in the Bottler's Agreements by The Coca-Cola Company (hereinafter referred to as
"Authorized Containers") and covering a territory particularly described in each
Bottler's Agreement (hereinafter collectively or severally referred to as the
"Territory(ies)");

WHEREAS, in an effort to maximize the beverage production and distribution
efficiencies of their respective industrial and commercial facilities, the
Bottlers desire to have the flexibility to: (1) exercise the production and/or
distribution rights under their Bottler's Agreement in the Territory(ies)
covered by any one or more of the other Bottler's Agreement(s); (2) exercise, in
their respective Territory, the production and/or distribution rights under any
one or more of the other Bottler's Agreement(s); and (3) allow each Bottler to
have any other Bottler manufacture, for the requesting Bottler, Beverages in
Authorized Containers listed in its respective Bottler's Agreement;

WHEREAS, subject to the terms of this Supplemental Agreement, the Company is
desirous to authorize each Bottler to prepare and package and/or distribute and
sell the Beverages in the Territory(ies);

NOW, THEREFORE:

1.
In addition to the rights granted to each Bottler under Clause I of each
Bottler's Agreement to prepare, package, distribute and sell the Beverages in
Authorized Containers in and throughout a specific Territory, each Bottler is
hereby authorized to: a) prepare and package and/or sell or distribute the
Authorized Containers throughout any one or more of the Territory(ies); b)
prepare and package and/or sell or distribute, in its respective Territory, the
Authorized Containers listed under any one or more of the other Bottler's
Agreement(s); and c) have any other Bottler manufacture for the requesting
Bottler Beverages authorized under the requesting Bottler's Bottler's Agreement.
  2. Notwithstanding the provisions under 1) above, each Bottler shall,
throughout the duration of this Supplemental Agreement, be primarily responsible
to the Company for fulfilling all of its obligations under the Bottlers
Agreement it has entered into with the Company, including but not limited to its
obligation to prepare and present to the Company once in each calendar year, a
program (the "Annual Program") which shall include but shall not be limited to
the marketing, management, financial, promotional and advertising plans of the
Bottler showing in detail the activities contemplated for the ensuing
twelve-month period or such other period as the Company may prescribe, and which
shall be acceptable to the Company as to form and substance. The Bottler shall
continue to prosecute diligently such Annual Program and shall report quarterly
or at such other intervals as the Company may request in connection with the
implementation of the Annual Program. The Bottler shall also report on a monthly
basis, or at such other intervals as the Company may request, to the Company,
sales of each of the Beverages in each of the Territories and in such detail and
containing such information as may be requested by the Company.   3. In
addition, notwithstanding the provision under 1) above, no Bottler shall be
engaged in production, packaging, sale or distribution activities in any of the
other Bottlers' Territories (i) at the expense of neglecting the development of
the Company's Beverages in the Territory defined in the Bottlers Agreement it
has entered into with the Company, and (ii) unless its obligations under the
Bottler's Agreement it has entered into with the Company are fulfilled to the
satisfaction of the Company.    
4.
Notwithstanding the foregoing, no Bottler shall initiate the production,
packaging, sale or distribution of any Beverage or any Authorized Container in
any Territory, which at such time is not produced, packaged, sold or distributed
within that Territory, without the-prior express agreement on a customer and
consumer program acceptable to the Company or its designated entity, for the
Beverage or Authorized Container in question.   5. Each Bottler shall comply
with all applicable laws and regulations in effect in any Territory where it
produces, packages, sells or distributes the Beverages.   6. It is the desire of
the parties that this Supplemental Agreement remain in force for the duration of
the Bottlers Agreement(s). However, the system of operation authorized under
this Supplemental Agreement is a new concept which has not been implemented by
the Company with independent entities before. It is therefore possible that
unforeseen difficulties may arise in its application. The Company therefore
retains the rights to (i) withdraw selectively the authorization of any of the
Bottlers to operate in the Territories of the others; or (ii) terminate this
Supplemental Agreement at any time during its validity by giving the Bottlers
ninety (90) days' prior written notice of its intention to terminate.   7. This
Supplemental Agreement shall be interpreted, construed and governed by and in
accordance with the laws of Belgium. Any dispute arising hereunder shall be
referred to the courts of Brussels.   8. This Supplemental Agreement supersedes
any previous agreements entered into among the Company and the Bottlers in
connection with the subject matter herein.

Except as herein modified, the Bottler's Agreements and all of their
stipulations, covenants, agreements, terms, conditions and provisions shall
remain in full force and effect.

IN WITNESS WHEREOF, The Coca-Cola Company, The Coca-Cola Export Corporation,
Bottling Holdings (Netherlands) B.V., Coca-Cola Enterprises Belgium, Coca-Cola
Entreprise, Coca-Cola Enterprises Nederland B.V., Coca-Cola Enterprises Limited
and La Societe de Boissons Gazeuses de la cote d'Azur, S.A. have caused this
Supplemental Agreement to be signed and acknowledged by their duly qualified
representative.

THE COCA-COLA COMPANY THE COCA-COLA EXPORT CORPORATION By: S/ DAVID M. TAGGART
By: S/ WILLIAM J. DAVIS Authorized Representative Authorized Representative
Date: OCT 06 2000 Date: OCT 06 2000

 

BOTTLING HOLDINGS COCA-COLA ENTERPRISES BELGIUM (NETHERLANDS), B.V. By: S/ FRANK
GOVAERTS By: S/ GRAY MCCALLEY Authorized Representative Authorized
Representative Date: OCT 06 2000 Date: OCT 06 2000

 

COCA-COLA ENTREPRISE COCA-COLA ENTERPRISES NEDERLAND B.V.

 

By: S/ D. REINICHE By: S/ FRANK GOVAERTS Authorized Representative Authorized
Representative Date: OCT 06 2000 Date: OCT 06 2000

 

COCA-COLA ENTERPRISES LIMITED LA SOCIETE DE BOISSONS GAZEUSES DE LA COTE D'AZUR,
S.A. By: S/ GRAY MCCALLEY Authorized Representative By: S/ DANIEL JAN Date: OCT
06 2000 Authorized Representative Date: OCT 06 2000

